PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



Keller Jolley Preece/ Lyft 
1010 North 500 East 
Suite 210 
North Salt Lake, UT 84054

In re Application of: Ziv Haparnas et al. 
Serial No.: 16171860          
Filed: October 26, 2018 
Docket: 20077.150.1.1 
Title: SYSTEM TO FACILITATE A CORRECT IDENTIFICATION OF A SERVICE PROVIDER
::::::

DECISION ON REQUEST FOR SUSPENSION OF EXAMINATION UNDER 37 C.F.R. § 1.103(a)



This is a decision on the request for suspension of examination, filed on 19 JANUARY 2022, under 37 C.F.R. §1.103(a).

The petition is DENIED.

REVIEW OF FACTS

On 19 JANUARY 2022, Petitioner requested suspension of examination under 37 CFR 1.103(a) for a period of 6 months from the earliest filing date for which benefit is claimed. 

REGULATION AND PRACTICE

37 CFR 1.103 Suspension of action by the Office.
(a) Suspension for cause. On request of the applicant, the Office may grant a suspension of action by the Office under this paragraph for good and sufficient cause. The Office will not suspend action if a reply by applicant to an Office action is outstanding. Any petition for suspension of action under this paragraph must specify a period of suspension not exceeding six months. Any petition for suspension of action under this paragraph must also include:
(1) A showing of good and sufficient cause for suspension of action; and
(2) The fee set forth in § 1.17(g), unless such cause is the fault of the Office.
MPEP 709 Suspension of Action, states in part:

A. Petition Under 37 CFR 1.103(a) With a Showing of Good and Sufficient Cause
A request that action in an application be delayed will be granted only under the provisions of 37 CFR 1.103, which provides for "Suspension of Action." A petition for suspension of action under 37 CFR 1.103(a) must:
(A) be presented as a separate paper;
(B) be accompanied by the petition fee set forth in 37 CFR 1.17(g);
(C) request a specific and reasonable period of suspension not greater than 6 months; and
(D) present good and sufficient reasons why the suspension is necessary.
If the requirements of 37 CFR 1.103(a) are not met, applicants should expect that their applications, whether new or amended, will be taken up for action by the examiner in the order provided in MPEP § 708, Order of Examination.

ANALYSIS AND DECISION

Applicant submits: “Applicant’s business, operations and financial performance have been negatively impacted by the ongoing COVID-19 pandemic and related public health responses, such as travel bans and travel restrictions. The pandemic and these related responses continue to evolve and have caused, and are expected to continue to cause, decreased demand for our platform relative to pre-COVID-19 demand, disruptions in global supply chains, and significant volatility and disruption of financial markets.”

Business and financial problems are not “good and sufficient” reasons to justify a suspension. In this current case, Applicant only states the business, operations and financial performances have been impacted by the pandemic, but fails to show that the pandemic has directly impacted its ability to prosecute the application. 
   
The petition is therefore DENIED.

This is not a final agency decision. If Applicant would like to challenge this decision, a reconsideration request should include a cover letter entitled “Reconsideration for Petition under 37 CFR 1.103(a)” and directed to the Office of Petitions, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.  See MPEP 1002.02(b). 

Any inquiry concerning this decision should be directed to Haixia Du at (571) 270-5646. 
 
/Haixia Du/________
Haixia Du, Quality Assurance Specialist
TC2600